Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	The amendment filed on 9/12/2022 has been fully considered. Claims 2-4 and 8-11 are cancelled. Claims 12-15 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borda et al (US 4,343,044) in view of Begum (US 2004/0231671). The device of Borda et al. discloses,
With respect to claim 1, An article of clothing for use as swimwear comprising: an outer layer (24) formed of a water repellent (Column 2, lines 5-10), draw-on fabric, the fabric of the prior art is a flat surface and capable of being “draw on” as recited, the and enabled for a water soluble ink to be drawn and remain non-permanently thereon, the prior art meets the structure as recited, and would be expected to perform in the manner recited by applicant, since the fabric is hydrophobic and allows for water to pass through,  whereby the outer layer is configured to display an artwork(the outer layer is displayed outwardly); and an inner layer (24) formed of a water repellent fabric (column 2, lines 21-24) and configured to prevent passage of the water soluble ink. The device of Borda teaches two layers of fabric positioned on top of each other, thereby they are oriented  in a manner to be capable of obscuring light from passing through the inner layer and would also be capable of enhancing on the appearance of the outer layer since the additional inner liner would provide another barrier from light passage. Since the prior art is capable of being used in the manner claimed it meets the claim language as recited, but in order to further expedite prosecution, a secondary reference also teaches that the claimed subject matter that color layers used in combination is known in the art. 
The device of Borda et al. substantially discloses the claimed invention including that the inner layer is desired to provide improved opacity, column 2, lines 25-27, but is silent with respect the colors of the fabric. 
The device of Begum teaches a garment/apparel item having the use of a dark lining material (para0046). It would have been obvious to a person having ordinary skill in the art to utilize the dark, or black, color to provide improved opacity (para0046).
With respect to the dark color being black, and the exterior draw on surface white, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize any color, as desired, since color is merely an aesthetic design choice. One of ordinary skill in the art, furthermore, would have expected the fabric of the prior art, and applicant’s invention, to perform equally well with either using dark or block coloring for the light blocking layer, and white or other coloring for an exterior.  Therefore, it would have been prima facie obvious to modify Borda et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Borda et al. In combination the device would be expected to perform the claimed function, of being able to block at least about 98% of light from passing therethrough, since the structure of the prior art meets the structure as recited and would be expected to perform in the same manner, see MPEP 2114.

 
	With respect to claim 5, wherein the artwork can be removed by agitating the ink while immersed in water.  It is noted that applicant has not positively recited the combination of ink on a surface, only be enabled to receive ink. The prior art is capable for use with ink and therefore meets the claim as currently presented, see MPEP 2114. 

With respect to claim 6, wherein a permanent ink is used to draw the artwork. It is noted that the “the artwork” is not positively recited. The prior art is capable for use with permanent ink and therefore meets the claim as currently presented, see MPEP 2114. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borda et al. (US 4,343,044) Begum (2004/0231671) and Norman (US 2009/02980716). The device of Borda et al. discloses,
With respect to claim 7,
A method of customizing an article of clothing for use as swimwear, the method comprising the steps of: providing the swimwear (Borda et al, Figure 1)  having an outer layer composed of a waterproof (26) , draw-on fabric, “draw on” fabric is interpreted as any fabric capable of being drawn on. The draw-on fabric enabled for a water soluble ink to be drawn and remain non-permanently thereon and an inner layer formed of a water repellent fabric (24)  and configured to prevent passage of the water soluble ink, 
The device of Borda et al. substantially discloses the claimed invention but is silent with respect the colors of the fabric. The device of Borda does recite that the lining (24) is provided to improved opacity, but is silent with respect to color. 
The device of Begum teaches the use of a dark lining material (para0046). It would have been obvious to a person having ordinary skill in the art to utilize the dark, or black, color to provide improved opacity (para0046).
With respect to the dark color being black, and the exterior draw on surface white, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize any color, as desired, since color is merely an aesthetic design choice. One of ordinary skill in the art, furthermore, would have expected the fabric of the prior art, and applicant’s invention, to perform equally well with either using dark or block coloring, and white or other coloring.  Therefore, it would have been prima facie obvious to modify Borda et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Borda et al. In combination the device would be expected to perform the claimed function, of being able to block at least about 98% of light from passing therethrough, since the structure of the prior art meets the structure as recited and would be expected to perform in the same manner.
 In combination, the device of Borda et al. and Begum, comprises a step of arranging the outer layer and the inner layer of the swimwear in a predetermined orientation to obscure light (26, is interior to 24, Column 2, lines 25-28)from passing through the inner layer to enhance appearance of the artwork on the outer layer of the swimwear,
The device of Borda et al. substantially discloses the claimed invention but is lacking the step of receiving artwork.
The device of Norman (US 2009/0280716) teaches a garment ( Figure 1) wherein the outer layer is made of fabric (Figure 4a)  adapted to display the artwork. 
and receiving the drawing of an artwork on the outer layer of the garment to thereby affix the artwork on the outer layer of the garment (Figures 1). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the step of applying artwork, as taught by Norman in order to provide a decorative garment that is economical, reusable, easy, personalized (para 0009-00014). 

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the device of Borda “is silent to its swim suit being configured for the purpose of being drawn on” and is also silent to “selecting color for the inner layer an outer layer of the swim suit  to enable to the swim suit to be drawn on. , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art teaches a fabric surface, is capable of being drawn on, and therefore meets the claim of being configured for the purpose of being drawn on as recited. 
With respect to the limitations of an inner layer and outer layer the prior art teaches the claimed arrangement.  The limitation “oriented in a manner to obscure light” is a functional recitation. The layers are oriented to each other (in a top/bottom arrangement” and are capable of obscuring light to at least a degree, since the additional layer would provide improved protection from light passage. Further, the prior art teaches that the lining is to provide opacity. 
The prior art is merely lacking the color arrangement for the lining material chosen by applicant. The secondary reference of Begum is cited to providing a showing that the color black being used in a lining material is known in the apparel art to improve opacity.  Motivation is found in the rejection above. With respect to the color of the other layer, any color would be understood to be an aesthetic choice to the design of the garment, and any color would be  understood to a person having ordinary skill in the art. 
Applicant further argues that there is no motivation in the primary reference or the secondary reference for the material to be drawn on.  Applicant is pointed to MPEP 2114.  The intended uses of the device does not distinguish the apparatus from the prior art if the prior art has the capability of doing the same thing.  Applicant argues that the positioning of the colors is not an aesthetic choice. The prior art applied provides a teaching that two layer material in a garment is known (Borda and Begum) both are intended to improve opacity.  The device of Begum is relied upon to provide a teaching that the black  is a known color to help improve opacity of a lining material. The examiner uses obvious design choice, only to meet the limitation of an outermost layer (external surface) to be white.  The color of the outer surface being any color, would be a minor design decisions and could be any color so desired by the designer of the garment and still be capable of being “drawn on”. 
Applicant asserts that the cited references fail to discloses “an outer layer formed of a water repellent, draw on fabric, the draw on fabric being white in color and enabled for water soluble ink to be drawn and remain non permanently thereon, whereby the outer layer is configured to display an artwork” and “an inner layer formed of a water repellent fabric being balk in color and configured to prevent passage of the water soluble ink and block at least about 98% of light from passing therethrough, wherein the outer layer and inner layer are oriented in a manner to obscure light from passing through the inner layer to enhance the appearance of artwork on the outer layer” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to claim 7, applicant argues that the combination of reference including Normand fails to disclose a garment the is made for swimming.  The device of Normand is not being relied upon to provide a teaching of a swimming garment. The device of Norman is relied upon to show that it is known in the art to utilize a  fabric surface (in the form of a garment) as a medium of artwork. 
 In response to applicant's argument that the device of Norman is not intended to be worn while swimming, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The clothing article of Normand meetings the limitation of being capable of being worn while swimming and therefore meets the claims (see MPEP 2114).   
Applicant argues that the combination of Borga, Begum and Normand would not meet the claimed invention because the moment one stepped into a body of water the design would be removed.  First, stepping into a body of water is not equivalent to a wash cycle. Secondly, the applicant specification states the markers are water soluble such that the image drawn on the outer layer can be removed by water of washing the swimwear (para 0062). Lastly, there is not limitation in the claim that requires the drawing remain in water.  The claims contradict that argument as claim 7 requires a water soluble ink to be drawn and remain non permanently thereon.   Applicant asserts that the fact that the prior art teaches a water soluble design would prevent the combination of references.  The examiner doesn’t see the nexus. The prior art is water soluble and capable of being washed, as required by the claim. 
The applicant further argues that the prior art fails to provide customization for swimwear. The device of Borga teaches the limitations with respect to the garment. It is noted that there is no distinguishing language that recites the structure of a bathing garment, and that “swimsuit” is intended use of a garment. Any garment is capable of being swam in as currently required by the claim.  However, Borga does teach a swim garment having an inner and outer oriented to prevent daylight from passing through. The device of Begum is relied upon to provide a teaching of a color on a liner to improve opacity.  The device of Normand is provided to teaching of a garment (also capable for us while swimming) to having a surface which has received a drawing of an artwork on the outer layer of the garment (swimwear) to thereby affix the artwork on the outer layer. It would be obvious to apply the artwork to any such garment (swim wear) that is desired to  have the artwork aesthetic.   The motivation to do so is found in the prior art, 	It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the step of applying artwork, as taught by Norman in order to provide a decorative garment that is economical, reusable, easy, personalized (para 0009-00014). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732